Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1, 4-6, 8-12, 17, 20 and 21 are pending.
Independent claim 17 has been amended to incorporate subject matter in dependent claims previously indicated allowable in office action mailed 4/20/22. Claim 17 and dependent claims thereof are allowed.
Independent claim 1 has been amended to recite, inter alia, additional subject matter of “wherein the second initialization voltage is set less than the first initialization voltage when the second light emitting diode has a greater capacitance per unit area than the first light emitting diode”. 
Examiner would like to thank courtesy extended by applicant’s representative B. Y. Mathis on 6/29/22. During the interview, subject matter of amended claim 1 was discussed. Examiner and applicant agree that cited prior arts disclose the concept of setting different initialization voltages for different sub-pixels (Kim, US20150009194), and the concept of sub-pixels may have different capacitance (Kajimoto US20190252644, Park, US20150279278, see 4/20/22 office action for relevant citations). The subject matters are disclosed separately by different arts wherein the combination of arts thereof encompass the scenario wherein second initialization voltage is set less than the first initialization voltage while incidentally (i.e. at the same time) the second light emitting diode has greater capacitance per unit area than the first light emitting diode, hence “wherein the second initialization voltage is set less than the first initialization voltage when the second light emitting diode has a greater capacitance per unit area than the first light emitting diode”.
	However, it is noted none of cited prior art discloses the concept of setting different initialization voltages to gate terminals of pixel driving transistors of different color based on capacitance per unit area of light emitting diodes of different pixels (see applicant’s response 6/21/22, page 2-3, on motivation and means to solve the problem). Examiner’s amendment is entered to emphasis such causal relationship between setting initialization voltages and capacitance per unit area of pixels, that is, “wherein the second initialization voltage is set less than the first initialization voltage in response to the second light emitting diode having a greater capacitance per unit area than the first light emitting diode”).     
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with B.Y. Mathis on 7/5/22.
The following examiner’s amendment is based on latest set of claims filed 6/21/22, claim 1 is amended, the remaining claims are unchanged. The application has been amended as follows: 

1. (Currently Amended) A display device, comprising:
a first initialization voltage source to provide a first initialization voltage;
a second initialization voltage source to provide a second initialization voltage having a voltage value different from a voltage value of the first initialization voltage;
a first pixel circuit including a first light emitting diode for a first color and a first driving transistor; and
a second pixel circuit including a second light emitting diode for a second color different from the first color and a second driving transistor, 
wherein a gate terminal of the first driving transistor is coupled to the first initialization voltage source during a first initialization period,
wherein a gate terminal of the second driving transistor is coupled to the second initialization voltage source during the first initialization period, and
wherein the second initialization voltage is set less than the first initialization voltage in response to the second light emitting diodehaving a greater capacitance per unit area than the first light emitting diode.

Allowable Subject Matter
Claims 1, 4-6, 8-12, 17, 20 and 21 are allowed.
	Regarding claim 1 and dependent claims thereof, cited prior art Kim (US20150009194) discloses the general concept of display device comprising different initialization voltage sources to provide different initialization voltages to gate terminal of driving transistors driving light emitting diodes of different color, secondary prior art Park discloses the concept of one light emitting diode of pixel of a first color having smaller capacitance than light emitting diode of pixel of a second color (see office action 4/20/22 for relevant citations), however, none of cited prior art discloses the concept of setting different initialization voltages to gate terminals of pixel driving transistors of different color based on capacitance per unit area of light emitting diodes of different pixels, in particular: a first initialization voltage source to provide a first initialization voltage;
a second initialization voltage source to provide a second initialization voltage having a voltage value different from a voltage value of the first initialization voltage; wherein a gate terminal of the first driving transistor is coupled to the first initialization voltage source during a first initialization period, wherein a gate terminal of the second driving transistor is coupled to the second initialization voltage source during the first initialization period, and wherein the second initialization voltage is set less than the first initialization voltage in response to the second light emitting diode having a greater capacitance per unit area than the first light emitting diode.
	Regarding claim 17 and dependent claims thereof, cited prior art Jun (US20140118409) discloses the general concept of a display comprising different initialization voltages (paragraph 106, initialization voltage GV, RV, BV) to be applied to pixel circuits of three different colors (fig. 5, paragraph 148, red, green and blue pixels with light emitting diode), and prior art Kwak (US 20140240521) discloses the pixels arrangement of first pixels and third pixels alternately connected to a first data line in a column, and second pixels connected to a second data line in a second column adjacent to the first column and first data line (fig. 1, paragraph 42, display device, fig. 2, paragraph 67, “the red pixels R and the blue pixels B positioned on the same column share one data line. That is, first data lines D1, D3, . . . , Dm-1 are arranged at the column where the red pixels R and the blue pixels B are alternately arranged, and second data lines D2, D4, . . . , Dm are arranged at the column where the green pixels G are arranged).”
	However, none of cited prior art along or in combination discloses as a whole: wherein a gate terminal of the first driving transistor is coupled to the first initialization voltage source during a first initialization period, wherein a gate terminal of the second driving transistor is coupled to the second initialization voltage source during the first initialization period, and wherein a gate terminal of the third driving transistor is coupled to the first initialization voltage source during a first initialization period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEIJIE SHEN/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694